Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 23, 2004, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the issue of whether the evidence was legally sufficient to support a finding that he committed a reckless murder rather than an intentional one is unpreserved for appellate review (see CPL 470.05; People v Payne, 3 NY3d 266 [2004]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; [6] [a]).
The defendant’s remaining contentions are without merit. Adams, J.E, Santucci, Lunn and Dillon, JJ., concur.